Citation Nr: 1136760	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-46 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for T-cell prolymphocytic leukemia, claimed as due to exposure to ionizing radiation, for purposes of accrued benefits.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Children, and Family Friend
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1967 to January 1971.  The Veteran died in July 2010.  The appellant, in her capacity as the surviving spouse, has been substituted as the appellant.  38 U.S.C.A. § 5121A(a)(1).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Waco, Texas RO.  In July 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge; a transcript of the hearing is associated with the claims file.  At the hearing, the appellant submitted additional evidence with a waiver of RO jurisdiction.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  T-cell prolymphocytic leukemia is etiologically related to the Veteran's exposure to ionizing radiation during active service.  

2.  The Veteran's service-connected disability, T-cell prolymphocytic leukemia, rated 100 percent, is shown to render him unable to maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Service connection for T-cell prolymphocytic leukemia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants the benefits sought, there is no need to belabor the impact of the VCAA in these matters, as any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection for T-cell Prolymphocytic Leukemia

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more of continuous, active military service during a period of war and manifests leukemia to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain disease for which service connection may be granted if they are manifested in a veteran who participated in a radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" includes "onsite participation" in a test involving the atmospheric detonation of a nuclear device by the U.S. or a foreign nation.  38 U.S.C.A. § 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The Board notes that 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, dose date will be requested from the appropriate office.  38 C.F.R. § 3.311(a)(2).  When the dose estimates provided pursuant to paragraph (a)(2) are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(1).  If the veteran was exposed to ionizing radiation and subsequently developed leukemia at any time after service, the claim must be referred to the Under Secretary of Benefits for consideration before final adjudication.  38 C.F.R. § 3.311(b).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed by a lay person.  38 C.F.R. § 3.159(a)(2).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "when the positive and negative evidence relating to a veteran's claim are in 'approximate balance,' thereby creating a 'reasonable doubt' as to the merits of his or her claim, the veteran must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Here, the appellant does not claim entitlement to service connection for T-cell prolymphocytic leukemia on a direct basis, i.e., she does not claim that the Veteran's T-cell prolymphocytic leukemia began in service and/or has persisted from service to the present time.  Rather, the appellant claims entitlement to service connection for a later-manifested T-cell prolymphocytic leukemia as due to ionizing radiation exposure while working as a dental technician in service.  

The obtained medical records establish that the Veteran was diagnosed with T-cell prolymphocytic leukemia in 2004.  

In his February 2006 claim seeking service connection for T-cell prolymphocytic leukemia, the Veteran reported he worked as a dental technician and took X-rays of recruits starting boot camp, indicating he took hundreds of X-rays every week for approximately two years.  He also reported that when he was transferred to Norfolk, Virginia continuing as a dental technician, the number of X-rays taken diminished, although still significant.  

In a February 2008 Memorandum, Dr. D.T., U.S. Coast Guard Chief of Occupational Medicine, in response to the RO's request for a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation (under 38 C.F.R. § 3.311), noted that dental radiography during the Veteran's period of service created vastly more radiation scatter than current technology.  She indicated it was commonplace for dental corpsman to physically hold the X-ray film in the patients' mouths while the film was being shot.  Another excessive source of radiation would have been through full mouth X-ray films.  Consequently, the Veteran would have been placed at a high risk for being heavily exposed to radiation during an era before appropriate personal protective equipment such as lead aprons, or hazard communication, was implemented. 

In response to yet another RO request for a DD Form 1141, in September 2008, Dr. D.T. noted that the Coast Guard does not have any data for radiation exposures incurred by dental technicians in the late-1960s and early-1970s.  Consequently, she was unable to reconstruct the dose the Veteran incurred from his military duties; DD Form 1141 were not used for radiation documentation during the 1960s and 1970s.  It was noted that radiation monitoring was not carried out by the Coast Guard during the Veteran's period of service and exposure, and the exact equipment used by dental technicians at that time was unavailable.  She reiterated that scattered and/or secondary radiation would have been very difficult to avoid and would have been a serious danger to a technician not wearing personal protective equipment.  During the Veteran's period of service, the Coast Guard did not actively provide personal protective equipment, and therefore she estimated his radiation exposure to have been very high.  Along with the fact that T-cell prolymphocytic leukemia is characterized by a prolonged latency, she opined in support of the Veteran's claim, despite the lack of quantitative exposure estimates.  

In a March 2009 Memorandum from the Chief Public Health and Environmental Hazards Officer, it was noted that knowledge of current and past dental radiological procedure forbids some of the practices the Veteran and Dr. D.T. allege to have occurred.  Specifically, it was noted that holding radiographic films in a patient's mouth does not occur in accordance with current dental radiology guidelines.  Even if the Veteran had held films, it was noted that the dose would be to the extremities (i.e., hands).  Furthermore, the annual limit for occupational dose to the extremities is 50 rem per year.  In order for the Veteran to have reached this limit for one year, his hands would need to be in the X-ray beam holding dental film for a significant portion of the time (probably greater than 1000 times per year).  Even so, this dose is considered a safe dose to the extremities that is allowed to be repeated each working year, such that in his case he could have safely received 150 rem to the hands.  It was opined that it was extremely unlikely the Veteran received an unsafe dose of radiation to his hands, and any radiation exposure to the hands would have no effect on the future development of leukemia.  

The Chief Public Health and Environmental Hazards Officer agreed that whole body dose to scattered radiation from dental X-ray films can occur.  However, the dose to a dental technician is minimized mostly by distance and sometimes by shielding.  The annual occupational dose limit to the whole body is 5 rem per year.  This annual limit is considered a safe dose of radiation and the Veteran could have safely been exposed to up to 15 rem whole body in his time in service.  In order for the Veteran to have been exposed to this dose of ionizing radiation, he would have to spend a significant time in the X-ray room with the patient (more than 100 times per week).  Even if he had been exposed at this level, the threshold for a 50 percent probability of causation for leukemia would be closer to 21 rem of whole body exposure.  In light of the reasoning above, it was concluded that "it is unlikely that the Veteran's t-cell prolymphocytic leukemia can be attributed to radiation exposure received while performing his duties as a dental technician while in military service."  

In a March 2009 advisory opinion from the Director of Compensation and Pension, based on the March 2009 medical opinion from the Chief Public Health and Environmental Hazards Officer and review of the evidence of record, it was opined that "there is no reasonable possibility that the veteran's t-cell prolymphocytic leukemia resulted from exposure to radiation in service."  

In his June 2009 notice of disagreement, the Veteran stated that all recruits received approximately 20 full mouth X-rays.  He also reported that the X-ray films were slower than current technology (thereby resulting in more radiation exposure).  

In November 2007 correspondence, the Veteran again reported that each recruit received approximately 20 full mouth X-rays, and that each new recruit boot camp company consisted of 60 to 100 individuals. Consequently, he would be exposed to 1200 to 2000 X-ray exposures per week, not counting the needed X-rays for regular duty personnel and dependent care.  He also reported that he used different equipment than that discussed in the March 2009 Memorandum from the Chief Public Health and Environmental Hazards Officer.  

In a July 2011 statement from D.H., indicated to be a retired dentist that worked as a dental technician in the Coast Guard in 1967, he also noted he was a fellow service member of the Veteran from 1967 to 1969.  During their service together, every week at least two full companies of recruits (approximately 60 individuals per company) received complete dental examinations, including radiographs.  Each X-ray machine used a pointed cone instead of lead-lined cylinders, which generated huge quantities of scatter radiation.  In addition, personnel in the dental clinic were not issued dosimeter badges, there was no lead lined room for X-rays, and no personal protective equipment.  In addition, he reported that X-ray machines during his service with the Veteran created approximately 20 percent more radiation than current technology, the X-ray films had higher radiation settings, resulting in significantly longer exposure time than presently experienced.  He indicated that research definitely shows a long period of latency between ionizing radiation and leukemia, and thus the lengthy period of time until the Veteran's diagnosis for leukemia is not significant.  

At the July 2011 Travel Board hearing, D.H. again indicated he was a service member with the Veteran and worked at the dental technician school with him as well (transcript, p.4).  He further stated that the modern radiation safety measures were not in effect during the Veteran's service (e.g., lead lined rooms, dosimeters, etc.) (p.6).  He stated that X-rays of recruits would be done over a 2-day period (120 to 200 recruits every week) in an open bay (and therefore the dental clinic personnel were always near radiation beams), and that the Veteran did most of the X-rays.  It was further stated that there was more scatter radiation during the Veteran's service because of the different equipment used at the time.  

In weighing the respective medical opinions, the Board concludes that the February and September 2008 Dr. D.T. opinions, in combination with the testimony and medical opinion by D.H. and the myriad number of treatise evidence submitted by the Veteran and the appellant, merits the greater probative value.  Dr. D.T. expressed familiarity with the accurate factual record, provided a rationale consistent with the testimony and opinion of D.H., addressed the reason for the lack of a diagnosis for T-cell prolymphocytic leukemia (i.e., that it is characterized by a prolonged latency period), and concluded that the Veteran was at a high risk for being heavily exposed to radiation.  D.H., a retired dentist and fellow service member of the Veteran, provided several reasons why the Veteran was highly exposed to radiation.  As someone that worked with the Veteran as a dental technician, he is competent to provide an opinion as to the equipment that was used during service, as well as the practices and procedures and frequency of radiation exposure.  Davidson, 381 F.3d at 1316.  As a medical professional with specialized medical knowledge/training, he is competent to opine that the practices and procedures and the equipment used during the Veteran's service caused higher radiation exposure.  Jandreau, 492 F.3d at 1374.  Moreover, the Board finds H.H. and his testimony credible.  In combination with the treatise evidence that, at the very least, reflects a greater probability and incidence of cancer and leukemia for those routinely exposed to X-rays, the Board finds the evidence in favor of the Veteran's claim persuasive.  

In contrast, the Board finds the March 2009 Memorandum from the Chief Public Health and Environmental Hazards Officer and the March 2009 advisory opinion from the Director of Compensation and Pension to be of less probative value.  The Board notes that the opinions appear to be based on rationale consistent with current radiology guidelines and equipment, to include occupational dose limits.  As the February and September 2008 Dr. D.T. opinions, and the D.H. opinions more accurately reflect the factual background of the Veteran's service, the Board finds they are of greater probative value.  

Resolving remaining reasonable doubt in the Veteran's favor, the Board concludes that the evidence is at least in equipoise that the Veteran's T-cell prolymphocytic leukemia is related to his service.  Accordingly, service connection for T-cell prolymphocytic leukemia is warranted.  See 38 C.F.R. § 3.102.  




TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

The Veteran contended that he was unable to maintain substantially gainful employment due to his, as determined above, service-connected disability (T-cell prolymphocytic leukemia rated 100 percent).  

As the Veteran's T-cell prolymphocytic leukemia is rated 100 percent, he meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Consequently, the only question remaining is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

In his February 2006 claim seeking entitlement to a TDIU rating, the Veteran indicated he had not worked because of his T-cell prolymphocytic leukemia since February 2004.  

The evidence of record reflects that the Veteran completed chemotherapy in February 2005 with complete remission of his T-cell prolymphocytic leukemia, notably with a high risk for relapse.  In August 2005, he was hospitalized for a matched unrelated donor marrow transplant for his T-cell prolymphocytic leukemia.  His transplant course was fairly uncomplicated, although in August 2006 he developed chronic graft-versus-host disease (GVHD).  He was placed back on immunosuppressants to treat the GVHD.  Until his death in July 2010, the Veteran continued to receive treatment for his T-cell prolymphocytic leukemia.  

While the evidence shows the Veteran's service-connected T-cell prolymphocytic leukemia was treatable, albeit not curable, he also had a high risk for relapse.  As the record indicates that his T-cell prolymphocytic leukemia caused his functioning to decline such that he was unable to function in a work setting, the Board finds the Veteran was unemployable due to his service-connected disability.  Consequently, a TDIU rating is warranted.  



ORDER

Entitlement to service connection for T-cell prolymphocytic leukemia, for purposes of accrued benefits, is granted.  

A TDIU rating is granted, for purposes of accrued benefits, subject to the regulations governing payment of monetary awards.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


